Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
        Antonio Fernandez,                     Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
          v.                                   Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
        Antonio M. Capra;                      Act; Unruh Civil Rights Act
16      Rosemary Capra;
        Maria Estela Sanchez;
17      Senen Alberto Sanchez;
        and Does 1-10,
18
                 Defendants.
19
20
            Plaintiff Antonio Fernandez complains of Antonio M. Capra; Rosemary
21
     Capra; Maria Estela Sanchez; Senen Alberto Sanchez; and Does 1-10
22
     (“Defendants”), and alleges as follows:
23
24
        PARTIES:
25
        1. Plaintiff is a California resident with physical disabilities. He is
26
     paralyzed from the waist down and uses a wheelchair for mobility.
27
        2. Defendants Antonio M. Capra and Rosemary Capra owned the real
28
     property located at or about 100 N. Avenue 50, Los Angeles, California, in

                                           1

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 2 of 8 Page ID #:2




 1   March 2019.
 2      3. Defendants Antonio M. Capra and Rosemary Capra own the real
 3   property located at or about 100 N. Avenue 50, Los Angeles, California,
 4   currently.
 5      4. Defendants Maria Estela Sanchez and Senen Alberto Sanchez owned
 6   Chico’s Restaurant located at or about 100 N. Avenue 50, Los Angeles,
 7   California, in March 2019.
 8      5. Defendants Maria Estela Sanchez and Senen Alberto Sanchez own
 9   Chico’s Restaurant (“Restaurant”) located at or about 100 N. Avenue 50, Los
10   Angeles, California, currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 3 of 8 Page ID #:3




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6      FACTUAL ALLEGATIONS:
 7      10. Plaintiff went to the Restaurant in March 2019 with the intention to
 8   avail himself of its goods and to assess the business for compliance with the
 9   disability access laws.
10      11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12      12. Paths of travel are one of the facilities, privileges, and advantages
13   offered by Defendants to patrons of the Restaurant.
14      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide accessible paths of travel.
16      14. Currently, the defendants fail to provide accessible paths of travel.
17      15. Parking spaces are another one of the facilities, privileges, and
18   advantages offered by Defendants to patrons of the Restaurant.
19      16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible parking.
21      17. Currently, the defendants fail to provide accessible parking.
22      18. The Restaurant has a sales counter where it handles its transactions with
23   customers.
24      19. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
25   to provide an accessible sales counter.
26      20. Currently, the defendants fail to provide an accessible sales counter.
27      21. Restrooms are also one of the facilities, privileges, and advantages
28   offered by Defendants to patrons of the Restaurant.


                                               3

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 4 of 8 Page ID #:4




 1      22. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2   to provide an accessible restroom.
 3      23. Currently, the defendants fail to provide an accessible restroom.
 4      24. Plaintiff personally encountered these barriers.
 5      25. By failing to provide accessible facilities the defendants denied the
 6   plaintiff full and equal access.
 7      26. The failure to provide accessible facilities created difficulty and
 8   discomfort for the Plaintiff.
 9      27. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12      28. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18      29. Plaintiff will return to the Restaurant to avail himself of its goods and to
19   determine compliance with the disability access laws once it is represented to
20   him that the Restaurant and its facilities are accessible. Plaintiff is currently
21   deterred from doing so because of his knowledge of the existing barriers and
22   his uncertainty about the existence of yet other barriers on the site. If the
23   barriers are not removed, the plaintiff will face unlawful and discriminatory
24   barriers again.
25      30. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               4

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 5 of 8 Page ID #:5




 1   lawsuit, once he conducts a site inspection. However, please be on notice that
 2   the plaintiff seeks to have all barriers related to his disability remedied. See
 3   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 4   encounters one barrier at a site, he can sue to have all barriers that relate to his
 5   disability removed regardless of whether he personally encountered them).
 6
 7   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 8   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 9   Defendants.) (42 U.S.C. section 12101, et seq.)
10      31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint.
13      32. Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods and services of any
15   place of public accommodation is offered on a full and equal basis by anyone
16   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
17   § 12182(a). Discrimination is defined, inter alia, as follows:
18            a. A failure to make reasonable modifications in policies, practices,
19                or procedures, when such modifications are necessary to afford
20                goods,     services,   facilities,   privileges,    advantages,     or
21                accommodations to individuals with disabilities, unless the
22                accommodation would work a fundamental alteration of those
23                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24            b. A failure to remove architectural barriers where such removal is
25                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                defined by reference to the ADA Standards.
27            c. A failure to make alterations in such a manner that, to the
28                maximum extent feasible, the altered portions of the facility are


                                              5

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 6 of 8 Page ID #:6




 1                readily accessible to and usable by individuals with disabilities,
 2                including individuals who use wheelchairs or to ensure that, to the
 3                maximum extent feasible, the path of travel to the altered area and
 4                the bathrooms, telephones, and drinking fountains serving the
 5                altered area, are readily accessible to and usable by individuals
 6                with disabilities. 42 U.S.C. § 12183(a)(2).
 7      33. When a business provides paths of travel, it must provide accessible
 8   paths of travel.
 9      34. Here, accessible paths of travel have not been provided.
10      35. When a business provides parking for its customers, it must provide
11   accessible parking.
12      36. Here, the lack of accessible parking is a violation of the law.
13      37. When a business provides facilities such as a sales or transaction
14   counter, it must provide an accessible sales or transaction counter.
15      38. Here, no such accessible sales counter has been provided.
16      39. When a business provides facilities such as a restroom, it must provide
17   an accessible restroom.
18      40. Here, no such accessible restroom has been provided.
19      41. The Safe Harbor provisions of the 2010 Standards are not applicable
20   here because the conditions challenged in this lawsuit do not comply with the
21   1991 Standards.
22      42. A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily
24   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25      43. Here, the failure to ensure that the accessible facilities were available
26   and ready to be used by the plaintiff is a violation of the law.
27
28


                                              6

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 7 of 8 Page ID #:7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      44. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      45. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      46. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
Case 2:19-cv-05417-JAK-AFM Document 1 Filed 06/21/19 Page 8 of 8 Page ID #:8




 1       2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: June 18, 2019             CENTER FOR DISABILITY ACCESS
 6
 7
                                      By:
 8
 9                                    ____________________________________

10                                           Russell Handy, Esq.
                                             Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
